Decision affirmed. The petitioner appealed (see Comeau v. Manzelli, 344 Mass. 375, 376) from the decision and order of the Land Court dismissing the petition to register a narrow strip of land with frontage of 8.10 feet on Green Street, Brookline. The petitioner in 1955 registered the land adjoining the locus on the east. The respondents own the land adjoining the locus on the west. The locus is land which cannot be accurately accounted for when (a) the aggregate of the lot frontages on the northerly side of Green Street, between Harvard Street and Dwight Street, shown by the deeds to those lots, is compared with (b) the total actual measured distance between Harvard Street and Dwight Street. The Land Court decision did not adopt the view of an expert who suggested that the true easterly boundary and the true westerly boundary of the petitioner’s registered land (title to which was gained by the same deeds upon which the petitioner now relies) each lie about eight feet west of the lines determined by the 1955 decree. The Land Court correctly *777ruled that the “petitioner . . . has shown no record title to [the] locus.” Although the petitioner’s theory of the case may be consistent with several monuments now on the ground on or near the locus, those monuments do not appear to be referred to in any deed by which the petitioner claims or on an 1894 plan of the land mentioned in the deed by which the petitioner gained what title it has. These monuments have not been shown to have application to land for which the petitioner has a deed, so that there is no occasion for applying the principle that courses and distances must yield to monuments. See Holmes V. Barrett, 269 Mass. 497, 499-500. The 1955 registration decree is consistent with the calls in the deed by which the petitioner gained title and with measurements (based on lot frontages) from at least one monument east of the registered land.
J. Fleet Cowden (Judah M. Stone with him) for the petitioner.
No argument or brief for the respondents.